 

Exhibit 10.5

 

THIRTY-SIXTH AMENDMENT TO

SECOND AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP

OF

HOST MARRIOTT, L.P.

 

This THIRTY-SIXTH AMENDMENT TO SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED
PARTNERSHIP OF HOST MARRIOTT, L.P. (this “Thirty-Sixth Amendment”), dated as of
June 19, 2003, is entered into by Host Marriott Corporation, a Maryland
corporation, as general partner (the “General Partner”) of Host Marriott, L.P.,
a Delaware limited partnership (the “Partnership”), for itself and on behalf of
the limited partners of the Partnership (the “Limited Partners”).

 

WHEREAS, the General Partner has issued on the date hereof 33,182 shares of 10%
Class D Cumulative Redeemable Preferred Stock (the “Class D Preferred Stock”)
pursuant to an exemption from the securities registration laws provided by
Section 4(2) of the Securities Act of 1933, as amended, and the General Partner
has contributed the net proceeds from the sale of such shares of Class D
Preferred Stock to the Partnership in exchange for 100% of a new class of Units
entitled the Class D Preferred Units, which will have rights and preferences
substantially identical to those of the Class D Preferred Stock (it being
understood that, if the General Partner issues additional shares of Class D
Preferred Stock after the date hereof, the General Partner will contribute the
net proceeds from the sale of such additional shares to the Partnership in
exchange for an equal number of additional Class D Preferred Units).

 

WHEREAS, pursuant to the authority granted to the General Partner pursuant to
Section 4.2 of the Second Amended and Restated Agreement of Limited Partnership
of the Partnership, dated as of December 30, 1998 (the “Partnership Agreement”),
the General Partner desires to amend the Partnership Agreement (i) to establish
the Class D Preferred Units as a new class of Units, (ii) to set forth the
designations, preferences, rights, powers, restrictions and limitations of the
Class D Preferred Units and (iii) to issue to the General Partner 33,182 Class D
Preferred Units.

 

NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which hereby are acknowledged, the
General Partner hereby amends the Partnership Agreement, as follows:

 

1. Amendment to Partnership Agreement.

 



--------------------------------------------------------------------------------

(a) Article I of the Partnership Agreement is hereby amended by adding the
following defined term:

 

“Class D Preferred Capital” means an amount, with respect to the General
Partner, equal to the product of (i) the number of Class D Preferred Units then
issued and outstanding multiplied by (ii) the sum of $25.00 and any accumulated,
accrued and unpaid distributions on each Class D Preferred Unit.

 

(b) Section 4.2 of the Partnership Agreement is hereby amended by adding the
following after Section 4.2.I:

 

J. Class D Preferred Units. Under the authority granted to it pursuant to
Section 4.2.A hereof, the General Partner hereby establishes an additional Class
of Units entitled “Class D Preferred Units” (the “Class D Preferred Units”).
Class D Preferred Units shall have the designation, preferences, rights, powers,
restrictions and limitations set forth in Exhibit K hereto.

 

(c) Section 6.1.B of the Partnership Agreement is hereby amended by deleting
Section 6.1.B of the Partnership Agreement and adding the following after
Section 6.1.A:

 

B. Net Losses. After giving effect to the special allocations set forth in
Section 1 of Exhibit C, Net Losses shall be allocated:

 

(i) first, to each Partner who holds Units not entitled to any preference in
distributions, pro rata to each such class in accordance with the terms of such
class as set forth in this Agreement or otherwise established by the General
Partner pursuant to Section 4.2 (and within such class, pro rata to each Partner
in proportion to the respective Percentage Interests held by such Partner in
such class as of the last day of the period for which the allocation is being
made) until the Adjusted Capital Account (ignoring for this purpose any amounts
a Partner is obligated to contribute to the capital of the Partnership under
state law as described in Regulation Section 1.704-1(b)(2)(ii)(c)(2) and reduced
by the Partner’s Series AM Preferred Capital, the Partner’s Class A Preferred
Capital, the Partner’s Class B Preferred Capital, the Partner’s Class C
Preferred Capital and the Partner’s Class D Preferred Capital) of each such
Partner is zero;

 

(ii) second, to each Limited Partner who holds Series AM Preferred Units, pro
rata in proportion to the respective

 



--------------------------------------------------------------------------------

Percentage Interest in such series of Units as of the last day of the period for
which the allocation is being made, until the Adjusted Capital Account of such
Limited Partner is zero;

 

(iii) third, to the General Partner as holder of the Class A Preferred Units, as
holder of the Class B Preferred Units, as holder of the Class C Preferred Units
and as holder of the Class D Preferred Units until the Adjusted Capital Account
(ignoring for this purpose any amounts the General Partner is obligated to
contribute to the capital of the Partnership under state law as described in
Regulation Section 1.704-1(b)(2)(ii)(c)(2)) of the General Partner is zero; and

 

(iv) fourth, to the General Partner.

 

(d) Section 6.1.E of the Partnership Agreement is hereby amended by deleting
Section 6.1.E of the Partnership Agreement and adding the following after
Section 6.1.D:

 

E. Gross Income Allocation. Notwithstanding Section 6.1.A and Section 6.1.B, but
subject to the special allocations set forth in Section 1 of Exhibit C, to the
extent the General Partner’s Adjusted Capital Account does not equal at least
the sum of the Class A Preferred Capital, the Class B Preferred Capital, the
Class C Preferred Capital and the Class D Preferred Capital after taking into
account the allocations set forth in Section 6.1.A and Section 6.1.B, then the
General Partner shall be specially allocated items of gross income in an amount
that causes the General Partner’s Capital Account to be equal to the sum of the
Class A Preferred Capital, the Class B Preferred Capital, the Class C Preferred
Capital and the Class D Preferred Capital.

 

2. The Partnership Agreement is hereby amended by attaching thereto as Exhibit K
the Exhibit K attached hereto.

 

3. Pursuant to Section 7.1.A of the Partnership Agreement, the General Partner
hereby amends and restates Exhibit A to the Partnership Agreement as set forth
in Exhibit A attached hereto to reflect the issuance of 33,182 Class D Preferred
Units to the General Partner effective as of June 19, 2003.

 

4. Certain Capitalized Terms. All capitalized terms used herein and not
otherwise defined shall have the meanings assigned in the Partnership Agreement.
Except as modified herein, all covenants, terms and conditions of the

 



--------------------------------------------------------------------------------

Partnership Agreement shall remain in full force and effect, which covenants,
terms and conditions the General Partner hereby ratifies and affirms.

 

[SIGNATURE PAGE APPEARS ON FOLLOWING PAGE]

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Thirty-Sixth Amendment as
of the 19th day of June, 2003.

 

HOST MARRIOTT CORPORATION,

As General Partner of Host Marriott, L.P.

By:  

/s/ JOHN A. CARNELLA

   

--------------------------------------------------------------------------------

Name:

 

John A. Carnella

Title:

 

Senior Vice President

 



--------------------------------------------------------------------------------

EXHIBIT K

 

DESIGNATION OF THE PREFERENCES, CONVERSION AND OTHER

RIGHTS, VOTING POWERS, RESTRICTIONS AND LIMITATIONS AS TO

CLASS D PREFERRED UNITS

 

The Class D Preferred Units (“Class D Preferred Units”) shall have the following
designations, preferences, rights, powers, restrictions and limitations:

 

(1) Certain Defined Terms. Capitalized terms used but not defined herein shall
have the meanings ascribed thereto in the Partnership Agreement. The following
capitalized terms used in this Designation of Class D Preferred Units shall have
the respective meanings set forth below:

 

“Business Day” means any day, other than Saturday or Sunday, that is not a day
on which banking institutions in The City of New York are authorized or required
by law, regulation or executive order to be closed.

 

“Class D Preferred Stock” means the 10% Class D Cumulative Redeemable Preferred
Stock, par value $.01 per share, liquidation preference $25.00 per share of the
General Partner.

 

“Distribution Junior Units” means Class A Units, Class B Units, the Series AM
Preferred Units, the Series A Junior Participating Preferred Units and any other
class or series of Units now or hereafter issued and outstanding the terms of
which do not expressly provide that such class or series of Units ranks senior
to or on a parity with the Class D Preferred Units in the distribution of assets
on any liquidation, dissolution or winding up of the Partnership.

 

“Distribution Parity Units” means the Class A Preferred Units, the Class B
Preferred Units, the Class C Preferred Units and any other class or series of
Units hereafter issued and outstanding which by its express terms ranks on a
parity with the Class D Preferred Units in the distribution of assets on any
liquidation, dissolution or winding up of the Partnership.

 

“Distribution Payment Date” means the last day of each Distribution Period.

 

“Distribution Period” means a quarterly period of each calendar year that ends
on January 15, April 15, July 15 and October 15 in which any Class D Preferred
Units are outstanding, commencing with the Original Issue Date, except that the
Distribution Period during which any Class D Preferred Units shall be redeemed
pursuant to Section 4 shall end on and include such date of redemption.

 



--------------------------------------------------------------------------------

“Dividend Junior Units” means the Class A Units, Class B Units, the Series AM
Preferred Units, the Series A Junior Participating Preferred Units, and any
other class or series of Units now or hereafter issued and outstanding the terms
of which do not expressly provide that such class or series of Units ranks
senior to or on a parity with the Class D Preferred Units in the payment of
distributions.

 

“Dividend Parity Units” means the Class A Preferred Units, the Class B Preferred
Units, the Class C Preferred Units and any other class or series of Units
hereafter issued and outstanding which by its express terms ranks on a parity
with the Class D Preferred Units in the payment of distributions.

 

“Fully Junior Units” means the Class A Units, the Class B Units, the Series AM
Preferred Units, the Series A Junior Participating Preferred Units and any other
class or series of Units now or hereafter issued and outstanding which are both
Distribution Junior Units and Dividend Junior Units.

 

“Junior Units” means the Class A Units, Class B Units, the Series AM Preferred
Units, the Series A Junior Participating Preferred Units and any other class or
series of Units now or hereafter issued and outstanding which are either
Distribution Junior Units or Dividend Junior Units or both. All references to
“Junior Units” shall include, without limitation, all Fully Junior Units.

 

“Original Issue Date” means June 19, 2003.

 

“Parity Units” means the Class A Preferred Units, the Class B Preferred Units,
the Class C Preferred Units and any other Units hereafter issued and outstanding
which are either Distribution Parity Units or Dividend Parity Units or both.

 

“set apart for payment” shall be deemed to include, without any action other
than the following, the recording by the Partnership in its accounting ledgers
of any accounting or bookkeeping entry which indicates, pursuant to a
declaration of distribution by the Partnership, the allocation of funds to be so
paid on any class or series of Units; provided, however, that if any funds for
any class or series of Junior Units or any class or series of Parity Units are
placed in a separate account of the Partnership or delivered to a disbursing,
paying or other similar agent, then “set apart for payment” with respect to the
Class D Preferred Units shall mean placing such funds in a separate account for
the Class D Preferred Units or delivering such funds to a disbursing, paying or
other similar agent for the Class D Preferred Units.

 

“Subject Date” means (a) any date on which any distributions are authorized,
declared or paid or set apart for payment or made upon on any Junior

 



--------------------------------------------------------------------------------

Units or Parity Units and (b) any date on which any Junior Units or Parity Units
are redeemed, purchased or otherwise acquired for any consideration or any money
paid to or made available for a sinking fund for the redemption of any such
Units by the Partnership.

 

(2) Distributions.

 

(A) Each holder of Class D Preferred Units shall be entitled to receive out of
Available Cash, when, as and if declared by the General Partner, cumulative cash
distributions of $2.50 per Class D Preferred Unit per annum, payable quarterly
in the amount of $0.625 per quarter on the Distribution Payment Date, commencing
on July 15, 2003. If a Distribution Payment Date is not a Business Day, the
payment of such distribution on the next succeeding Business Day shall have the
same force and effect as if made on the Distribution Payment Date and no
interest or additional dividends or other sum will accrue on the amount so
payable for the period from and including a Distribution Payment Date to such
next succeeding Distribution Payment Date. Accrued and unpaid distributions for
any past Distribution Period may be declared and paid at any time and for such
interim periods, without reference to any regular distribution date, to the
holder of the Class D Preferred Units on such date as may be fixed by the
General Partner. Any distribution made on the Class D Preferred Units shall
first be credited against the earliest accrued but unpaid distribution due with
respect to the Class D Preferred Units which remain payable.

 

(B) The amount of any distribution payable for any Distribution Period is fixed
and shall not be adjusted based on the number of days during such Distribution
Period that the Class D Preferred Units are outstanding. No interest, or sum of
money in lieu of interest, shall be payable in respect of any distribution
payment or payments on the Class D Preferred Units that may be in arrears, in
excess of the full cumulative distributions described above in Section 2(A).

 

(C) So long as any Class D Preferred Units are outstanding, no full
distributions shall be authorized, declared or paid or set apart for payment on
any class or series of Dividend Parity Units or Dividend Junior Units for any
period unless full cumulative distributions have been or contemporaneously are
authorized, declared and paid or authorized, declared and a sum sufficient for
the payment thereof set apart for such payment on the Class D Preferred Units
for all past Distribution Periods (including, without limitation, any
Distribution Period that terminates on a Subject Date). When such cumulative
distributions are not paid in full or a sum sufficient for such full payment is
not set apart on the Class D Preferred Units and any class or series of Dividend
Parity Units, all distributions authorized and declared upon the Class D
Preferred Units and any other class or series of Dividend Parity Units will be
authorized and declared pro rata so that the amount of distributions authorized
and declared with respect to the Class D

 



--------------------------------------------------------------------------------

Preferred Units and such other class or series of Dividend Parity Units will in
all cases bear to each other the same ratio that accrued and unpaid
distributions on the Class D Preferred Units and such other class or series of
Dividend Parity Units bear to each other.

 

(D) Except as provided in the immediately preceding paragraph, so long as any
Class D Preferred Units are outstanding, unless full cumulative distributions on
all outstanding Class D Preferred Units have been or contemporaneously are
authorized, declared and paid or authorized, declared and a sum sufficient for
the payment thereof set apart for such payment on the Class D Preferred Units
for all past Distribution Periods (including without limitation, any
Distribution Period that terminates on a Subject Date), no distributions (other
than distributions paid solely in Fully Junior Units) shall be authorized,
declared or paid or set apart for payment on any Junior Units or Parity Units,
nor shall any Junior Units or any Parity Units be redeemed, purchased or
otherwise acquired for any consideration or any monies paid to or made available
for a sinking fund for the redemption of any such Junior Units or Parity Units
by the Partnership except (i) by redemption or exchange of such Units for Fully
Junior Units, (ii) by redemption or exchange of such Units by the General
Partner for Shares ranking junior to the Shares of Class D Preferred Stock as to
dividends and as to distributions of assets upon the General Partner’s
liquidation, dissolution and winding up and (iii) to preserve the General
Partner’s status as a REIT or to preserve the Partnership’s status as a
“partnership” for federal income tax purposes.

 

(E) No distributions on the Class D Preferred Units shall be authorized or
declared by the General Partner or paid or set apart for payment by the
Partnership at such time as the terms and provisions of any agreement of the
General Partner or the Partnership, including any organizational document or
agreement relating to indebtedness of either of them, prohibits such
authorization, declaration, payment or setting apart for payment or provides
that such authorization, declaration, payment or setting apart for payment would
constitute a breach thereof or a default thereunder, or if such authorization,
declaration or payment shall be restricted or prohibited by law. Notwithstanding
the foregoing, distributions on the Class D Preferred Units will accrue and be
cumulative whether or not the terms and provisions of any agreement of the
Partnership or the General Partner prohibits the payment of distributions,
whether or not the Partnership has earnings, whether or not there is Available
Cash or funds legally available for the payment of such distributions and
whether or not such distributions are authorized.

 

(F) All references to “accrued” or “accrued and unpaid” distributions on the
Class D Preferred Units (and all references of like import) include, unless
otherwise expressly stated or the context otherwise requires, accumulated
distributions, if any, on the Class D Preferred Units; provided that for
purposes of

 



--------------------------------------------------------------------------------

Class D Preferred Units, “accrued” or “accrued and unpaid” distributions shall
mean fixed distributions accumulated and unpaid with respect to past
Distribution Payment Dates. All references to “accrued” or “accrued and unpaid”
distributions on any class or series of Units include, if, and only if, such
other class or series of Units other than the Class D Preferred Units provides
for cumulative distributions and unless otherwise expressly stated or the
context otherwise requires, accumulated distributions, if any, thereon.

 

(3) Liquidation Preference.

 

(A) In the event of any liquidation, dissolution or winding up of the
Partnership, whether voluntary or involuntary, before any payment or
distribution of the assets of the Partnership shall be made to or set apart for
the holders of any Distribution Junior Units, the holders of the Class D
Preferred Units shall be entitled to receive $25.00 per Class D Preferred Unit,
plus an amount equal to all distributions (whether or not earned or declared)
accumulated, accrued and unpaid thereon (such aggregate amount the “Class D
Liquidation Preference”). Until the holders of the Class D Preferred Units have
been paid the Class D Liquidation Preference in full, no payment or distribution
will be made to any holder of any Distribution Junior Units upon the
liquidation, dissolution or winding up of the Partnership. If, upon any such
liquidation, dissolution or winding up of the Partnership, the assets of the
Partnership, or the proceeds thereof, distributable to the holders of the Class
D Preferred Units shall be insufficient to pay in full the Class D Liquidation
Preference and liquidating payments on any other class or series of Distribution
Parity Units, then such assets, or the proceeds thereof, shall be distributed
among the holders of the Class D Preferred Units and the holders of such
Distribution Parity Units ratably in proportion to the full liquidating
distributions (including, if applicable, accumulated, accrued and unpaid
distributions) to which they would otherwise respectively be entitled.

 

(B) Subject to the rights of the holders of Distribution Parity Units upon any
liquidation, dissolution or winding up, whether voluntary or involuntary, of the
Partnership, after payment in full of the Class D Liquidation Preference for all
outstanding Class D Preferred Units shall have been made to the holders of the
Class D Preferred Units, as provided in Section 3(A), any class or series of
Distribution Junior Units shall, subject to any respective terms and provisions
applying thereto, be entitled to receive any and all assets, or the proceeds
thereof, remaining to be paid or distributed, and the holders of the Class D
Preferred Units, as such, shall not be entitled to share therewith. After
payment of the full amount of the Class D Liquidation Preference for each
outstanding Class D Preferred Unit, the holders of the Class D Preferred Units,
as such, will have no right or claim to any of the remaining assets of the
Partnership. The preceding two sentences shall not affect the right of the
General Partner or any other holder of Class D Preferred Units to share in any
distribution or payment of the assets of the Partnership upon

 



--------------------------------------------------------------------------------

any liquidation, dissolution or winding up, whether voluntary or involuntary, of
the Partnership as a result of its holding another class or series of Units.

 

(C) None of a consolidation or merger of the Partnership with or into another
entity, or a sale, lease, transfer or conveyance of all or substantially all of
the Partnership’s property or business, shall be considered a liquidation,
dissolution or winding up of the Partnership.

 

(4) Redemption. If, and only if, shares of Class D Preferred Stock are redeemed
(whether automatically or at the option of the General Partner or otherwise),
the Partnership shall, on the date set for redemption of such shares of Class D
Preferred Stock, redeem an equal number of Class D Preferred Units at a
redemption price equal to the product of (i) the number of Class D Preferred
Units being redeemed and (ii) the sum of $25.00 per Unit and all distributions
(whether or not earned or declared) accumulated, accrued and unpaid thereon. Any
date fixed for the redemption of shares of Class D Preferred Stock is
hereinafter called a “Redemption Date”.

 

(5) Ranking. Any class or series of Units shall be deemed to rank:

 

(A) prior to the Class D Preferred Units, as to the payment of distributions and
as to distributions of assets upon liquidation, dissolution or winding up of the
Partnership, if the express terms of such class or series of Units provides that
the holders of such class or series of Units shall be entitled to the payment of
distributions or the distribution of assets upon liquidation, dissolution or
winding up, as the case may be, in preference or priority to the holders of the
Class D Preferred Units;

 

(B) on a parity with the Class D Preferred Units as to the payment of
distributions and as to distributions of assets upon liquidation, dissolution or
winding up of the Partnership, whether or not the distribution rates,
distribution payment dates or redemption or liquidation prices per Unit are
different from those of the Class D Preferred Units, if such Units are Class A
Preferred Units, Class B Preferred Units or Class C Preferred Units (it being
understood that the Class A Preferred Units, the Class B Preferred Units, the
Class C Preferred Units and the Class D Preferred Units are entitled to the
payment of distributions and the distribution of assets upon liquidation,
dissolution or winding up in proportion to their respective amounts of accrued,
accumulated (if applicable) and unpaid distributions per Unit or liquidation
preferences, as the case may be, without preference or priority one over the
other) or if the express terms of such class or series of Units provide that the
holders of such class or series of Units and the Class D Preferred Units shall
be entitled to the payment of distributions and the distribution of assets upon
liquidation, dissolution or winding up in proportion to their respective amounts
of accrued, accumulated (if applicable) and unpaid

 



--------------------------------------------------------------------------------

distributions per Unit or liquidation preferences, as the case may be, without
preference or priority one over the other;

 

(C) junior to the Class D Preferred Units, as to the payment of distributions or
as to the distributions of assets upon liquidation, dissolution and winding up
of the Partnership, as the case may be, if such class or series of Units shall
be Junior Units; and

 

(D) junior to the Class D Preferred Units, as to the payment of distributions
and as to the distributions of assets upon liquidation, dissolution and winding
up of the Partnership if such class or series of Units shall be Fully Junior
Units.

 

(6) Allocations. For purposes of maintaining the Capital Accounts and in
determining the rights of the General Partner, as holder of the Class D
Preferred Units, the Partnership’s items of income, gain, loss and deduction
shall be allocated to the General Partner, as holder of the Class D Preferred
Units, and the other Partners in each taxable year (or portion thereof) in
accordance with Article VI of the Partnership Agreement as amended by this
Thirty-Sixth Amendment.

 

(7) Voting Rights. The holders of the Class D Preferred Units shall not have any
voting or consent rights in respect of their partnership interest represented by
the Class D Preferred Units.

 

(8) Transfer Restrictions. Except as set forth in Section 11.2 of the
Partnership Agreement, the Class D Preferred Units shall not be transferable.

 